Citation Nr: 0937007	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  01-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1970 to March 
1973, from July 1975 to July 1979, and from January 1981 to 
March 1982.  The appellant also contends that he served on 
active military duty from March 1970 to July 1979 and from 
January 1981 to March 1982 and on reserves from 1988 to 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2005 the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a Board remand of May 2005 the RO was requested to obtain 
all of the appellant's available service department and 
service medical records for his active duty period from March 
1973 to July 1975 and reserve duty period from 1988 to 1998 
through official channels.  The RO was further requested to 
obtain written confirmation of unavailability if the records 
could not be obtained and to inform the appellant of their 
unavailability  including the efforts made to obtain the 
same.  Finally, the RO was requested to inform the appellant 
that his appeal would be decided without these records unless 
he was able to present them.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

A review of the claim file shows that the Appeals Management 
Center (AMC) failed to comply with the Board's request.  The 
Board notes that in July 2005 the AMC made a PIES request for 
medical and dental records for the time frame specified.  
They received a response that there were no records available 
for the time frame needed and that they would have to make 
another request addressed directly to Code 11.  The response 
further stated that any imaged records available would be 
furnished.  They were cautioned to not use the same codes as 
for PIES requests as they were not valid for DPRIS use.  

In January 2007, the AMC made another request for 
medical/dental records.  They received a response that a 
claim was filed at separation and that medical records were 
mailed to Waco, Texas on March 31, 1982.  They were further 
informed that available medical exams were found and mailed.  
In August 2008 the AMC requested the pertinent records from 
the National Personnel Records Service Center (NPRC).  In a 
December 2008 reply the NPRC replied that they should submit 
their request through the appropriate VARO.  A PIES request 
for service medical records was made in March 2009.  There is 
no response in file.

Initially the Board observes that the RO was requested to 
obtain service medical records and personnel service records.  
However, except for the August 2008 request to NPRC, which 
was not processed, all of the requests following the Board's 
remand were only for service medical records.  Additionally, 
in July 2005 the AMC was instructed to submit a separate 
request to specifically to Code 11 for any records which had 
been imaged.  While there are additional requests for records 
following those instructions, there is nothing in the record 
indicating that a request was made to Code 11.  Therefore, 
the Board cannot ascertain that records were requested from 
Code 11 as instructed.  Finally, the Board notes that the AMC 
did not notify the appellant that the records were 
unavailable, of the efforts made to obtain the records, and 
that the claim would be decided without the records if the 
appellant could not produce them, as requested by the Boards' 
remand of May 2005.

The Board is aware that some medical exams were found and 
associated with the claim file.  However, there were only two 
medical exams obtained and therefore, it cannot be said that 
there has been substantial compliance.  Furthermore, the 
Board observes that the AMC issued a Memorandum of 
Unavailability with regard to the treatment records.  
However, as noted above, nothing in the record indicates that 
a request was made to Code 11.  Therefore, the Board cannot 
be certain that the records are indeed unavailable.  
Moreover, the finding was in regards to service treatment 
records and not service personnel records. 

Finally, the Board notes that in the Board remand of May 
2005, the RO was requested to obtain an addendum to the VA 
examination of December 2004 after the records request had 
been completed.  However, the AMC obtained an addendum in 
October 2005, prior to the completion of the records request.  
While no additional records were obtained as a result of the 
records requests that postdated the addendum, since the Board 
has found that the AMC did not fully comply with the Board's 
request regarding the records requests, the Board finds that 
the request for an addendum in 2005 was premature and there 
may be a need for an additional addendum should records be 
obtained as a result of this remand. 

Therefore, the Board finds that the AMC did not comply with 
the Board's order and unfortunately, this case must be 
remanded once again.  

In light of the above discussion, the Board has determined 
that additional action by the AOJ is required.  Accordingly, 
the case is REMANDED for the following action:

1.  Obtain the appellant's available 
service medical records and service 
department records for his active duty 
period from March 1973 to July 1975 and 
reserve duty period from 1988 to 1998 
through official channels.  If the 
appellant's service department and 
service medical records for these 
periods cannot be obtained, obtain 
written confirmation of their 
unavailability, and inform the 
appellant of the records that could not 
be obtained, including the efforts made 
to obtain them.  Also inform the 
appellant  that we will proceed to 
decide his appeal without these records 
unless he is able to present them.  
Allow an appropriate period of time 
within which to respond.

2.  After the completion of Step #1, 
and only if additional records are 
obtained and associated with the claim 
file, request an addendum medical 
opinion from the VA psychologist who 
conducted the December 2004 VA 
examination.  If she is not available, 
request an addendum medical opinion 
from another examiner.

The VA examiner should note whether the 
claims folder, including service 
department and service medical records 
for the active duty period from March 
1973 to July 1975 and for the reserve 
period from 1988 to 1998, was reviewed.  
The examiner should provide an opinion 
as to whether the probability is 
greater than, equal to, or less than 50 
percent that an acquired psychiatric 
disorder resulted from seeing members 
of the veteran's unit killed in combat 
in Vietnam, the accidental carbon 
monoxide death of close service friend 
Gary D. Johnson in Germany in 1971, or 
any other event during active service 
from March 1970 to July 1979, active 
service from January 1981 to March 
1982, or reserve duty from 1988 to 
1998.  

Any opinions expressed by the VA 
examiner must be accompanied by a 
complete rationale.

3.  The issue of entitlement to service 
connection for an acquired psychiatric 
disorder should be readjudicated based 
upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If 
the claim remains in denied status, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




